DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for enhancing contrast within a predetermined pixel subset of the image to generate an enhanced image” in claims 14-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (WO 2019/034436 A1 hereinafter “Roberts”) in view of Kounavis, Michael (US 2018/0005023 A1 hereinafter “Kounavis”).
Regarding claim 1, Roberts teaches 
A method of enhancing a portion of an aircraft digital video image in real time, the method comprising:
(Roberts, Para 2:

    PNG
    media_image1.png
    160
    901
    media_image1.png
    Greyscale
)
identifying a target area within a field of view of a camera, the target area including a least a portion of an aircraft structure and a shadowed region;
(Roberts, Para 40:

    PNG
    media_image2.png
    193
    905
    media_image2.png
    Greyscale

Roberts, Para 41:

    PNG
    media_image3.png
    130
    911
    media_image3.png
    Greyscale

Roberts, Para 51:

    PNG
    media_image4.png
    405
    916
    media_image4.png
    Greyscale

Roberts, Fig 11:

    PNG
    media_image5.png
    648
    503
    media_image5.png
    Greyscale

)
capturing an image using the camera, the image represented by a signal;
(Roberts, Para 8:

    PNG
    media_image6.png
    363
    909
    media_image6.png
    Greyscale
)
providing the signal to a video processing box;
(Roberts, Para 43:

    PNG
    media_image7.png
    207
    908
    media_image7.png
    Greyscale
)
formatting the image within the video processing box;
(Roberts, Para 38:

    PNG
    media_image8.png
    199
    914
    media_image8.png
    Greyscale
)
and applying, using a processing device, a contrast enhancement algorithm to the predetermined pixel subset to create an enhanced image.
(Roberts, Para 28:

    PNG
    media_image9.png
    74
    905
    media_image9.png
    Greyscale
)
Roberts teaches applying a contrast enhancement algorithm to create an enhanced image but does not expressly disclose:
selecting for enhancement a predetermined pixel subset corresponding to the target area;
Kounavis teaches:
selecting for enhancement a predetermined pixel subset corresponding to the target area;
(Kounavis, Para 21:

    PNG
    media_image10.png
    214
    717
    media_image10.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the methods and apparatus for digitally enhancing an image of Roberts such that the enhancement was limited to a specific neighborhood of the original image, as taught by Kounavis.
The suggestion/motivation for doing so would have been to lower computation expense and system latency.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts with Kounavis to obtain the invention as specified in claim 1.

Regarding claim 2, Roberts in view of Kounavis teaches the method of claim 1,
wherein the portion of the aircraft structure is at least partially obscured by the shadowed region.
(Roberts, Para 6:

    PNG
    media_image11.png
    234
    909
    media_image11.png
    Greyscale
)

Regarding claim 4, Roberts in view of Kounavis teaches “The method of claim 1,”
wherein the signal is an electrical signal.
(Roberts, Para 43:

    PNG
    media_image7.png
    207
    908
    media_image7.png
    Greyscale
)

Regarding claim 7, Roberts in view of Kounavis teaches the method of claim 1, but does not expressly disclose:
wherein formatting the image within the video processing box comprises at least one of a scaling or cropping step.
Kounavis teaches:
wherein formatting the image within the video processing box comprises at least one of a scaling or cropping step.
(Kounavis – Para 19:

    PNG
    media_image12.png
    150
    908
    media_image12.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to crop the formatted image of Roberts as taught by Kounavis.
The suggestion/motivation for doing so would have been to scale or crop the image to a desired size or resolution to best meet the needs for display to the pilots viewing the image.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts with Kounavis to obtain the invention as specified in claim 7.

Regarding claim 9, Roberts in view of Kounavis teaches the method of claim 1,
wherein the processing device is located within the video processing box, and wherein the processing device is a field programmable gate array.
(Roberts, Para 44:

    PNG
    media_image13.png
    74
    907
    media_image13.png
    Greyscale
)

Regarding claim 10, Roberts in view of Kounavis teaches the method of claim 1, but does not expressly disclose:
wherein the contrast enhancement algorithm is a histogram equalization algorithm.
Kounavis teaches:
wherein the contrast enhancement algorithm is a histogram equalization algorithm.
(Kounavis – Para 16:

    PNG
    media_image14.png
    90
    1065
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    278
    1084
    media_image15.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to replace the contrast enhancement of Roberts with histogram equalization contrast enhancement algorithm of Kounavis.
The suggestion/motivation for doing so would have been to improve the clarity of the objects of interest within the enhanced images.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts with Kounavis to obtain the invention as specified in claim 10.

Regarding claim 11, Roberts in view of Kounavis teaches the method of claim 1, but does not expressly disclose:
wherein the enhanced image comprises an enhanced area corresponding to the predetermined pixel subset and the target area of the image, and wherein a contrast of the enhanced area is greater than a contrast of the target area of the image as captured by the camera.
Kounavis teaches:
wherein the enhanced image comprises an enhanced area corresponding to the predetermined pixel subset and the target area of the image, and wherein a contrast of the enhanced area is greater than a contrast of the target area of the image as captured by the camera.
(Kounavis – Para 16:

    PNG
    media_image16.png
    155
    883
    media_image16.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the methods and apparatus for digitally enhancing an image of Roberts such that the range of contrast between the region of interest and the surrounding area differed, as taught by Kounavis.
The suggestion/motivation for doing so would have been to enhance the presentation of the region of interest while minimizing the computational expense of enhancing the image.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts with Kounavis to obtain the invention as specified in claim 11.

Regarding claim 12, Roberts in view of Kounavis teaches the method of claim 11, but does not expressly disclose:
and further comprising: blending a periphery of the of the enhanced region into adjacent portions of the enhanced image.
Kounavis teaches:
and further comprising: blending a periphery of the of the enhanced region into adjacent portions of the enhanced image.
(Kounavis – Para 27:

    PNG
    media_image17.png
    228
    894
    media_image17.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the methods and apparatus for digitally enhancing an image of Roberts such that the periphery of the enhanced region was blended into the rest of the enhance image, as taught by Kounavis.
The suggestion/motivation for doing so would have been to give the pilots a total picture of the scene in which they are viewing on the display so that they have a spatial understanding of the focused object in the enhanced region in relation to the surrounding environment.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts with Kounavis to obtain the invention as specified in claim 12.

Regarding claim 13, Roberts in view of Kounavis teaches the method of claim 1 and further comprising:
providing the enhanced image to a video display.
(Roberts, Para 8:

    PNG
    media_image18.png
    117
    912
    media_image18.png
    Greyscale
)

Regarding claim 14, Roberts in view of Kounavis teaches an aircraft camera system comprising:
(Roberts, Para 2:

    PNG
    media_image1.png
    160
    901
    media_image1.png
    Greyscale
)
at least one camera configured to capture an image; (Roberts: See arguments and citations offered above in rejecting claim 1)
means for enhancing contrast within a predetermined pixel subset of the image to generate an enhanced image; (Roberts: See arguments and citations offered above in rejecting claim 1)
and a video display for displaying the enhanced image. (Roberts: See arguments and citations offered above in rejecting claim 13)

Regarding claim 15, Roberts in view of Kounavis teaches the method of claim 14 and further comprising:
a video processing box configured to format the image; (Roberts: See arguments and citations offered above in rejecting claim 1)
but does not expressly disclose:
wherein the video processing box includes a processing device and a memory frame buffer.”
Kounavis teaches:
wherein the video processing box includes a processing device and a memory frame buffer.
(Kounavis – Para 20:

    PNG
    media_image19.png
    121
    884
    media_image19.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the methods and apparatus for digitally enhancing an image of Roberts by using a memory frame buffer and processing device were used, as taught by Kounavis.
The suggestion/motivation for doing so would have been to use inherent devices in the field of endeavor. Processing devices and memory buffers are well known in the art and are commonly found to be used in combination in the art.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts with Kounavis to obtain the invention as specified in claim 15.

Regarding claim 17, Roberts in view of Kounavis teaches the method of claim 14,
wherein the at least one camera comprises a plurality of cameras.
(Roberts, Para 24:

    PNG
    media_image20.png
    114
    910
    media_image20.png
    Greyscale
)

Regarding claim 18, Roberts in view of Kounavis teaches the method of claim 14,
wherein the predetermined pixel subset corresponds to a target area of the image including at least a portion of an aircraft structure and a shadowed region. (Roberts: See arguments and citations offered above in rejecting claim 1)

Regarding claim 19, Roberts in view of Kounavis teaches the method of claim 14,
wherein the means for enhancing contrast within the predetermined pixel subset comprises a histogram equalization algorithm. (Roberts: See arguments and citations offered above in rejecting claim 10)

Regarding claim 20, Roberts in view of Kounavis teaches the system of claim 19,
wherein the histogram equalization algorithm is carried out by a processing device within the video processing box, and wherein the processing device is a field programmable gate array. (Roberts: See arguments and citations offered above in rejecting claim 9)

Claims 3, 5-6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Kounavis and further in view of Feher (US 4816828 A1 hereinafter “Feher”).
Regarding claim 3, Roberts in view of Kounavis teaches the method of claim 1, but does not expressly disclose:
wherein the aircraft structure is a wing, an engine, a door, or landing gear.
Feher teaches:
wherein the aircraft structure is a wing, an engine, a door, or landing gear.
(Feher – Col 3:

    PNG
    media_image21.png
    171
    510
    media_image21.png
    Greyscale

Feher – Col 6,7:

    PNG
    media_image22.png
    52
    509
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    77
    521
    media_image23.png
    Greyscale

)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the methods and apparatus for digitally enhancing an image of Roberts in view of Kounavis such that the specific neighborhood of the original image to be enhanced is extended to include a wing, engine, door, or landing gear, as taught by Feher.
The suggestion/motivation for doing so would have been to examine the wear on critical structures of the aircraft outside of the pilot’s usual field of view.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts in view of Kounavis with Feher to obtain the invention as specified in claim 3.

Regarding claim 5, Roberts in view of Kounavis teaches the method of claim 1, but does not expressly disclose:
wherein the signal comprises a first signal and a second signal;
wherein the first signal, as captured by the camera, is an electrical signal;
and wherein the second signal, as provided to the video processing box, is an optical or electromagnetic signal.
Feher teaches:
wherein the signal comprises a first signal and a second signal;
wherein the first signal, as captured by the camera, is an electrical signal;
and wherein the second signal, as provided to the video processing box, is an optical or electromagnetic signal.
(Feher – Col 6:

    PNG
    media_image24.png
    101
    511
    media_image24.png
    Greyscale

)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the methods and apparatus for digitally enhancing an image of Roberts in view of Kounavis such that the initial electrical output of the cameras was converted to an optical or electromagnetic signal, as taught by Feher.
The suggestion/motivation for doing so would have been to increase the robustness of the signal delivery as well as possible weight savings.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts in view of Kounavis with Feher to obtain the invention as specified in claim 5.

Regarding claim 6, Roberts in view of Kounavis in view of Kounavis teaches “The method of claim 1,” but does not expressly disclose:
wherein the target area is identified, and the predetermined pixel subset is selected and input at the video processing box during a camera calibration process.
Feher teaches:
wherein the target area is identified, and the predetermined pixel subset is selected and input at the video processing box during a camera calibration process.
(Feher – Col 5,6:

    PNG
    media_image25.png
    60
    508
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    272
    520
    media_image26.png
    Greyscale

)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the methods and apparatus for digitally enhancing an image of Roberts in view of Kounavis such that the desired specific neighborhood region to be enhanced is selected and input during initial calibration, as taught by Feher.
The suggestion/motivation for doing so would have been to identify the target area and desired neighborhood region to be enhanced under the best possible conditions. Performing these steps during the calibration process ensures that the installation expert has control over lighting conditions and environment.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts in view of Kounavis with Feher to obtain the invention as specified in claim 6.

Regarding claim 16, Roberts in view of Kounavis teaches the method of claim 14
wherein the predetermined pixel subset is selected and input at the video processing box during a calibration process of the at least one camera. (Roberts: See arguments and citations offered above in rejecting claim 6)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Kounavis and further in view of Cros et al. (US 20160005319 A1 hereinafter “Cros”).
Regarding claim 8, Roberts in view of Kounavis teaches the method of claim 1 but does not expressly disclose: 
and further comprising: generating a composite image from the image and at least one additional image captured by a separate camera.
Cros teaches:
and further comprising: generating a composite image from the image and at least one additional image captured by a separate camera.
(Cros – Paras: 15-17

    PNG
    media_image27.png
    236
    1127
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    138
    1121
    media_image28.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the methods and apparatus for digitally enhancing an image of Roberts in view of Kounavis such that a composite image from the image and at least one additional image captured by a separate camera are generated, as taught by Cros.
The suggestion/motivation for doing so would have been the added robustness to the camera system as well as benefitting from an increased field of view.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts in view of Kounavis with Cros to obtain the invention as specified in claim 8.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYCHAL J GIBBENS whose telephone number is (571)272-5553. The examiner can normally be reached Monday - Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYCHAL J GIBBENS/Examiner, Art Unit 2662


/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662